Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 2-4-2022 has been entered.

2.        Claims 1 - 20 are pending.  Claims 1, 11 have been amended. Claims 1, 11 are independent.   This application was filed on 2-18-2021.  

Response to Arguments
	
3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 8-25-2021, with respect to the rejection(s) under Newhouse in view Sokol have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Newhouse in view of Sokol and further in view of Dollard.

A.  Applicant argues on page 8 of Remarks:    ...   wherein the attribute-value pair objects comprise attributes that adhere to a well- defined namespace. 

    The Examiner respectfully disagrees. Dollard discloses attribute value pairs of objects that are “unique” and “clearly defined” and therefore associated with a well-defined namespace. The term “well-defined” is defined as “having clearly distinguishable limits, boundaries, or features“ (i.e. as defined via Google search: “well-defined definition”).   The boundaries or characteristics for the attribute value pairs are unique and distinct.  (see Dollard paragraph [0110], lines 1-18: object representation of document, where each object represents a subset of contents of document; each subset represents a portion of content of document; if document is a web page, object representation of web page is Domain Object Model (DOM) representation of web page; each node in DOM representation represents an object; annotation module modifies object representation to include a unique identifier (e.g. a unique attribute and value pair) for each object; (distinct boundaries for information associated with each attribute value pair object)

B.  Applicant argues on page 8 of Remarks:    ...   Sokol does not disclose using attribute-value pair objects as recited in the pending claims.    ...    the attribute-value pair objects comprise attributes that adhere to a well-defined namespace.

    The Examiner respectfully disagrees.  Dollard discloses attribute value of objects that are “unique” and “clearly defined” and therefore associated with a well-defined namespace. The term “well-defined” is defined as: “having clearly distinguishable limits, boundaries, or features“ (i.e. as defined via Google search: “well-defined definition”).   The boundaries or characteristics for the attribute value pairs are unique and distinct.  (see Dollard paragraph [0110], lines 1-18: object representation of document, where 

C.  Applicant argues on page 8 of Remarks: Sokol, however, does not appear to teach the use of attribute-value pair objects as recited in the claims.    ...    a linked list of attribute-value pair objects that are distinct and independent from content,   ...   . 

    The Examiner respectfully disagrees.  Dollard discloses attribute value pairs of objects that are “unique” and “clearly defined” and therefore associated with a well-defined namespace. The term “well-defined” is defined as: “having clearly distinguishable limits, boundaries, or features“ (i.e. as defined via Google search: “well-defined definition”).   The boundaries or characteristics for the attribute value pairs are unique and distinct.  (see Dollard paragraph [0110], lines 1-18: object representation of document, where each object represents a subset of contents of document; each subset represents a portion of content of document; if document is a web page, object representation of web page is Domain Object Model (DOM) representation of web page; each node in DOM representation represents an object; annotation module modifies object representation to include a unique identifier (e.g. a unique attribute and value pair) for each object; (distinct boundaries for information associated with each attribute value pair object)  


Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1 - 6, 8, 11 - 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse et al. (US PGPUB No. 20180189706) in view of Sokol et al. (US Patent No. 6,405,211) and further in view of Dollard et al. (US PGPUB No. 20100011282)

Regarding Claims 1, 11, Newhouse discloses a computer implemented method and a communication system, comprising:
a)  receiving associated content from a user device, wherein the associated content comprises an object contained therein and an association to an original digital work; (see Newhouse paragraph [0050], lines 14-17: user received content 
d)  determining, with reference to the linked list of attribute-value pair, that a second user is interested in the associated content; and e) in response to determining that the second user is interested in the associated content, causing the associated content to be transmitted to a second user device associated with the second user having the interest in the associated content. (see Newhouse paragraph [0045], lines 5-9: changes or updates to content in content storage made through a web interface such as making edits to text items or media items that are part of content item; content items are propagated (i.e. over a communications path, interface, or channel) to other client devices which are authorized to access content item; (i.e. update completed indicates a requirement to update content items associated with client devices)) 

Furthermore, Newhouse discloses wherein for b) determining an attribute-value pair for the associated content or the object contained within the content (see Newhouse paragraph [0052], lines 1-7: portions of collaborative content item represented by a 
Newhouse does not specifically disclose for b) attribute-value pair object comprising an independently manageable object that characterizes the associated content, and for c) using a linked list of attribute-value pair objects comprising a plurality of attribute-value pair objects organized in a linked list structure, and for d) reference to the linked list of attribute-value pair objects.
However, Sokol discloses:
b)  determining an attribute-value pair, wherein the attribute-value pair object comprises an independently manageable object that characterizes the associated content; (see Sokol col 2, lines 13-27: object based representation for documents as information containers; functions include automatic filtering of an information container with a set of conditions to produce results having only those information containers applicable under the set of conditions; col 7, lines 16-28: doubly linked list of data structures (objects); each data structure storing next and previous pointers used in navigation of linked list; (objects managed via linked list data structure)) and 
c)  linking the attribute-value pair object for the associated content or the object contained within to the original digital work using a linked list of attribute-value pair objects, wherein the linked list of attribute-value pair objects comprises a plurality of attribute-value pair objects organized in a linked list structure; and for d) reference to the linked list of attribute-value pair objects. (see Sokol col 6, line 58 - col 7, line 8: facilitate retrieval and management of objects (data structures) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Newhouse for b) attribute-value pair object comprising an independently manageable object that characterizes the associated content, and for c) using a linked list of attribute-value pair objects comprising a plurality of attribute-value pair objects organized in a linked list structure, and for d) reference to the linked list of attribute-value pair objects as taught by Sokol. One of ordinary skill in the art would have been motivated to employ the teachings of Sokol for the benefits achieved from a system enabling efficient bi-directional traversal techniques associated with a linked list data structure in the management of data objects. (see Sokol col 7, lines 16-28)    

Newhouse-Sokol does not specifically disclose attribute-value pair objects comprise attributes that adhere to a well-defined namespace. 
However, Dollard discloses wherein the attribute-value pair objects comprise attributes that adhere to a well-defined namespace.  (see Dollard paragraph [0110], lines 1-18: object representation of document, where each object represents a subset of contents of document; each subset represents a portion of content of document; if document is a web page, object representation of web page is Domain Object Model (DOM) representation of web page; each node in DOM representation 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Newhouse-Sokol for attribute-value pair objects comprise attributes that adhere to a well-defined namespace as taught by Dollard.   One of ordinary skill in the art would have been motivated to employ the teachings of Dollard for the benefits achieved from a system that enables flexibility in the different parameter types utilized to represent attribute value pair information. (see Dollard paragraph [0110], lines 1-18)  

Furthermore, for Claim 11, Newhouse discloses wherein a network interface; and a processor coupled with the network interface; and memory coupled with the processor, wherein the memory comprises instructions stored thereon that are executable by the processor to perform operations. (see Newhouse paragraph [0216], lines 1-10: computer system includes a processor capable of executing software, firmware configured to perform identified computations; paragraph [0220], lines 5-10: software module that resides in memory of client device and/or server and performs one or more functions when processor is executed; paragraph [0217], lines 1-6: chipset (computer system) interfaces with one or more communication interfaces associated with wired and wireless local area networks, broadband wireless networks)    

Regarding Claims 2, 12, Newhouse-Sokol-Dollard discloses the computer implemented method of claim 1 and the communication system of claim 11, wherein the content is shared with the second user device via a propagation channel selected from among a plurality of different candidate propagation channels. (see Newhouse paragraph [0034], lines 1-12: electronic devices communicate via network communications for purposes of exchanging content and other data; paragraph [0037], lines 1-10: enable a user to access content from multiple client devices; client device uploads content to content management system via network and client device retrieves content from content management system)    

Regarding Claims 3, 13, Newhouse-Sokol-Dollard discloses the computer implemented method of claim 2 and the communication system of claim 12, wherein the propagation channel comprises at least one of a text channel, a video channel, an audio channel, and a multimedia channel. (see Newhouse paragraph [0052], lines 1-16: given change set applied to a particular collaborative content item representation; (selected: text channel, update instructions formatted in text))    

Regarding Claims 4, 14, Newhouse-Sokol-Dollard discloses the computer implemented method of claim 1 and the communication system of claim 13, further comprising: 
a)  configuring a computing device to operate as an event archiving engine; (see Newhouse paragraph [0055], lines 4-8: management system identifies an event and gathers information related to the event; gathers information related to 
b)  receiving the attribute-value pair, by the event archiving engine, wherein each attribute-value pair comprises a timestamp and an associated content object; (see Newhouse paragraph [0043], lines 8-13: using content version control changes to content items (i.e. associated content) are tracked; change history includes the set of changes that when applied to an original item version produces the changed content item version (i.e. updated content); (update information associated with original information); paragraph [0055], lines 4-8: management system identifies an event and gathers information related to the event; gathers information related to calendar entry such as time(s), date(s), relevant locations, and/or attendees; (selected: metadata, time data)) and
c)  binding the event object, by the event archiving engine, to a timeline associated with the original digital work where the timeline comprises a plurality of associated content objects organized according to time. (see Newhouse paragraph [0055], lines 4-8: management system identifies an event and gathers information related to the event; gathers information related to calendar entry such as time(s), date(s), relevant locations, and/or attendees; (i.e. time and date, timeline))    

Newhouse does not specifically disclose for b) a linked list of attribute value pair objects. 
However, Sokol discloses for b) a linked list of attribute values pair objects (see Sokol col 2, lines 13-27: object based representation for documents as information 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Newhouse for b) a linked list of attribute value pair objects as taught by Sokol. One of ordinary skill in the art would have been motivated to employ the teachings of Sokol for the benefits achieved from a system enabling efficient bi-directional traversal techniques associated with a linked list data structure in the management of data objects. (see Sokol col 7, lines 16-28)     

Regarding Claims 5, 15, Newhouse-Sokol-Dollard discloses the computer implemented method of claim 4 and the communication system of claim 14, wherein the associated content object comprises at least one of the following types of data: audio data, video data, image data, motion data, acceleration data, temperature data, location data, time data, metadata, identification data, preference data, game data, and security data. (see Newhouse paragraph [0130], lines 13-16: content management system sends relevant content items or metadata describing the relevant content items; paragraph [0055], lines 4-8: management system identifies an event and gathers 

Regarding Claim 6, 16, Newhouse-Sokol-Dollard discloses the computer implemented method of claim 4 and the communication system of claim 14, wherein the step of configuring the device to operate as the event archiving engine includes accessing at least one of the following: an application program interface, a search engine interface, a social network interface, a cell phone interface, a browser interface, and a sensor interface. (see Newhouse paragraph [0036], lines 11-17: user interacts with content management system via a web page displayed utilizing a web browser; (selected: browser interface))    

Regarding Claims 8, 18, Newhouse-Sokol-Dollard discloses the computer implemented method of claim 1 and the communication system of claim 11, further comprising: 
a)  analyzing the second user’s interactions with the associate content; (see Newhouse paragraph [0076], lines 1-11: content management system monitors user behavior (i.e. first or second user) with respect to content items; communications with other users; use user behavior data to recommend affiliations between users and content items) and 
b)  based on the analysis of the second user’s interactions with the associated content, automatically creating an additional attribute-value pair object for the second user within the list of attribute value pairs that represents another 
 
Newhouse does not specifically disclose for b) a linked list of attribute value pairs objects.
However, Sokol discloses for b) a linked list of attribute values pairs objects.  (see Sokol col 2, lines 13-27: object based representation for documents as information containers; functions include automatic filtering of an information container with a set of conditions to produce results having only those information containers applicable under the set of conditions; col 6, line 58 - col 7, line 8: facilitate retrieval and management of objects (data structures) stored in database; core properties for object (data structure); field for storing an object identifier and pointer for class definition; col 7, lines 16-28: doubly linked list of data structures (objects); each data structure storing next and previous pointers used in navigation of linked list) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Newhouse for b) a linked list of attribute value pair objects as taught by Sokol. One of ordinary skill in the art would have been motivated to employ the teachings of Sokol for the benefits achieved from a system enabling efficient bi-directional traversal techniques associated with a linked list data structure in the management of data objects. (see Sokol col 7, lines 16-28)   

6.        Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse in view of Sokol and further in view of Dollard and Betz et al. (US Patent No. 9,292,509).     

Regarding Claims 7, 17, Newhouse-Sokol-Dollard discloses the computer implemented method of claim 1 and the communication system of claim 11, further comprising: 
a)  determining a user curated selection of the plurality of associated content objects organized according to time. (see Newhouse paragraph [0055], lines 4-8: management system identifies an event and gathers information related to the event; gathers information related to calendar entry such as time(s), date(s), relevant locations, and/or attendees) 

Newhouse-Sokol-Dollard does not specifically disclose for b) printing the user curated selection of associated content objects. 
However, Betz discloses: 
b)  printing the user curated selection of associated content objects. (see Betz col 7, line 61 - col 8, line 6: final list of (attribute, value) pairs provided to user in a format that facilitates review (i.e. graphical interface display of a table format analogous to printed view of information); col 8, lines 7-19: one or more links provided with each (attribute, value) pair; selection of links provided in graphical interface based on number of (attribute, value) pairs in the documents with associated links)    
      

7.        Claims 9, 10, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse in view of Sokol and further in view of Dollard and Ferrari et al. (US Patent No. 7,428,528).     

Regarding Claims 9, 19, Newhouse-Sokol-Dollard discloses the computer implemented method of claim 1 and the communication system of claim 11, further comprising: 
b)  based on the application of the conditional operation, determining whether or not to transmit the content to the second user device. (see Newhouse paragraph [0045], lines 5-9: changes or updates to content in content storage made through a web interface such as making edits to text items or media items included within a content item are propagated (i.e. over a communications path, interface, or channel) to other client devices authorized to access the content item; (i.e. update completed indicates requirement to update content items associated with 

Furthermore, Newhouse discloses for a) attribute-value pair object representing the associated content or object contained within the content. (see Newhouse paragraph [0043], lines 8-13: using content version control changes to content items (i.e. associated content) can be tracked, change history includes a set of changes that when applied to the original item version produce the changed content item version (i.e. updated content); (update information associated with original information))  
Newhouse-Sokol-Dollard does not specifically disclose for a) applying a conditional operation.
However, Ferrari discloses:
a)  applying a conditional operation to the attribute-value pair. (see Ferrari col 20, lines 27-42: rules engine allows a trigger to include Boolean operators such as AND, OR, and NOT to specify an expression of attribute-value pairs; (i.e. operation performed utilizing attribute value pair))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Newhouse-Sokol-Dollard for a) applying a conditional operation as taught by Ferrari.  One of ordinary skill in the art would have been motivated to employ the teachings of Ferrari for the benefits achieved from a system that enables the utilization of additional expressions in the analysis of attribute value information associated with content. (Ferrari col 20, lines 27-42)  

Regarding Claims 10, 20, Newhouse-Sokol-Dollard discloses the computer implemented method of claim 9 and the communication system of claim 19, further comprising: 
a)  determining a context associated with the second user; (see Newhouse paragraph [0089], lines 1-6: project view includes featured projects; representations that are important to a company (i.e. company-wide initiative); (context: share content with people working for same company)) and     
c)  based on the context associated with the second user, determining whether or not to transmit the content to the second user device. (see Newhouse paragraph [0045], lines 5-9: changes or updates to content in content storage made through a web interface such as making edits to text items or media items; included within a content item are propagated (i.e. over a communications path, interface, or channel) to other client devices authorized to access the content item; (i.e. update completed indicates requirement to update content items associated with client devices; update not completed indicates or determines no requirement to update content items associated with client devices))    

Furthermore, Newhouse discloses for b) including the context as part of content processing. (see Newhouse paragraph [0089], lines 1-6: project view includes featured projects; representations that are important to a company (i.e. company-wide initiative); (context: share content with people working for same company))   
Newhouse-Sokol-Dollard does not specifically disclose for b) applying a conditional operation. 
However, Ferrari discloses:

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Newhouse-Sokol-Dollard for b) applying a conditional operation as taught by Ferrari.  One of ordinary skill in the art would have been motivated to employ the teachings of Ferrari for the benefits achieved from a system that enables the utilization of additional expressions in the analysis of attribute value information associated with content.  (Ferrari col 20, lines 27-42)  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
February 28, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436